Clarkson University


AGREEMENT FOR LIMITED RESEARCH
Clarkson University
Division of Research
8 Clarkson Avenue, Box 5630
Potsdam, NY 13699-5630


To:  WindTamer Corporation
 6053 Ely Avenue
 Livonia, NY 14487
Bill to (if different address):



Start Date:        May 1, 2009
Completion Date:        June 30, 2009



Payment terms:
Date of Payments:
Two Payments of
May 01, 2009
$1,500.00
June 30, 2009



Description of Research Activities
(Use additional sheet as needed)
Task 1: Modeling Analysis – mRotor, in-house design and analysis code developed
at Clarkson University


Task 2: Experimental Testing/Optimization – Clarkson Wind turbine Test Site


Task 3: Communication between Clarkson University and WindTamer including travel
and associated costs.


The attached Statement of Work is subject to modification as agreed to by both
parties.


This Confirming Order must be signed by a Company official authorized to
obligate the Company to the terms and conditions of this agreement which appear
on the reverse side of this order.
NO OTHER TERMS SHALL APPLY


Project Total:     $3,000.00
(fixed price agreement)



Offered by CLARKSON:\
 
Accepted by:
 
Accepted by:
 
/s/ Gregory Stack
   
/s/ Kenneth Visser
   
/s/Gerald Brock
Name:
Gregory C. Slack
 
Name:
Kenneth Visser
 
Name:
Gerald Brock
Title:
Director of Research &
 
Title:
Principal Investigator
 
Title:
President,
 
Technology Transfer
         
WindTamer Corp.
Date:
18 May 09
 
Date:
5/18/09
 
Date:
5/14/2009

 
Page 1 of 2

--------------------------------------------------------------------------------


 
AGREEMENT FOR LIMITED RESEARCH
Clarkson University, Division of Research
8 Clarkson Avenue, Box 5630
Potsdam, NY 13699-5630


1.      Services. CLARKSON agrees to perform the Research Activities described
above or on Attachment A, incorporated herein at the request of PURCHASER. These
are provided to enrich the Clarkson's educational mission by training the
undergraduate and graduate students with the "real-world" problem solving skills
using the latest technology and equipment.


2.      Commencement-reports. Research Activities will begin upon CLARKSON's
receipt of all necessary materials and information from PURCHASER to enable
CLARKSON to begin research or on the start date shown on the reverse side,
whichever occurs later. All research will be completed and a final report of
results provided to PURCHASER within 30 days of completion date.


3.      Payment. Payment for Research Activities will be made as outlined on the
reverse side, and the attached, if applicable.


4.      Termination. Performance under this Agreement may be terminated by the
PURCHASER upon thirty (30) days written notice; performance may be terminated by
CLARKSON if circumstances beyond its control preclude continuation of the
research. Upon termination CLARKSON shall be reimbursed for all costs and
non-cancelable commitment incurred in the performance of this Agreement, such
reimbursement not to exceed the total project cost.


5.      Exclusion of warranties. CLARKSON makes no warranty, representation or
guarantee of any nature, express or implied in connection with the activities to
be provided. All warranties, including any implied warranties of merchantability
or fitness are expressly disclaimed.


6.      Confidentiality. For a period of three (3) years from the effective date
of the agreement, all information and materials provided by PURCHASER, if such
is labeled as confidential at the time of delivery to CLARKSON, shall be held in
confidence by CLARKSON and CLARKSON shall not use any such information or
material for any purpose other than the Research Activities pursuant to this
AGREEMENT.


All information and results generated as a result of this AGREEMENT shall also
be kept confidential for three (3) years and shall not be used for any purpose
other than delivery to PURCHASER.


7.      Intellectual Property. Neither party acquires any intellectual property
rights under this Agreement;
 
·
All information and inventions made solely or substantially by one or more staff
members of CLARKSON under the Research Program shall be assigned to and the
property of CLARKSON ("CLARKSON Intellectual Property").

 
·
All Information and Inventions made solely or substantially by employees of
SPONSOR shall be assigned to and the property of SPONSOR

 
·
Neither party has an obligation under this Agreement to purchase any activity
beyond those referenced herein, or items from the other party, or to deal
exclusively with the other party in any field.



8.      Indemnity. PURCHASER agrees to indemnify and hold harmless CLARKSON, its
Board of Control, officers and employees from and against any and all claims,
costs or judgments (including expenses of defense) arising out of claimed
copyright, patent, or other confidentiality or proprietary rights violations
with respect to any product or information provided by PURCHASER to CLARKSON;
and against any and all claims for personal injury, bodily injury or other
damages in any manner arising out of services or results provided by CLARKSON
pursuant to this AGREEMENT excepting, however, bodily injury occurring to
CLARKSON employees in the course of the performance of any activities required
hereby.


9.      Name use. PURCHASER will not, directly or indirectly, utilize the name
of CLARKSON or any employee thereof in any publicity or other written or spoken
communication with respect to the Research Activities provided, or the Research
Activities results, without prior written approval from CLARKSON.


10.    Export Controls Compliance. This agreement shall be in accordance with
the Export Control Compliance regulations.
 
Page 2 of 2

--------------------------------------------------------------------------------

